DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive for reasons detailed below.

The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-7, 10-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over McKeown (GB 2546491) in view of Convery et al. (“Convery”)(US 2016/010428).
McKeown (fig. 1) teaches a system and method for grading and washing sand comprising:
 (re: certain elements of claims 7, 10)  a first grading screen (10) for removing oversize material from a feed material, the first grading screen comprising:

a first water outlet adapted to supply water onto material on the first deck (fig. 1 showing water tank 64 delivering water to first and second outlets near grading screens; p. 10, ln. 5+); and
 a first sump (14)  under the first grading screen for receiving undersize material and water passing through the first deck,
 wherein oversize material passes over a downstream end of the first deck (fig. 1);
 a second grading screen comprising:
 a second apertured deck (28), wherein apertures of the second deck are smaller in size than apertures of the first deck (p. 8 teaching that second deck has finer apertures);
 a second water outlet adapted to supply water onto material on the second deck (supra); and
 a second sump (32) under the second grading screen for receiving undersize material and water passing through the second deck,
wherein oversize material passes over a downstream end of the second deck and the undersize material that is collected in the second sump is passed to a washing stage before being collected as a sand product (p. 8, ln. 8+ teaching further grading of sand);
first and second conveyors, wherein oversize material passing over the downstream end of the first and second decks is passed onto the first and second conveyors, respectively (fig. 1);
(re: claim 13) wherein a first pump (near 18) is provided for pumping material, entrained in water, from the first sump to the second deck;
(re: claim 14) wherein the washing stage comprises one or more hydrocyclones (24) receiving undersize material and water from the second sump, an underflow from the one or more hydrocyclones being delivered onto a dewatering screen (58) over which the one or more hydrocyclones are mounted (fig. 1);

(re: claim 16) wherein a further hydrocyclone (60) is mounted above the dewatering screen, the further hydrocyclone receiving material, entrained in water, from a sump of the dewatering screen and delivering an underflow from the further hydrocyclone onto a deck of the dewatering screen (fig. 1);
(re: claim 17) wherein at least a portion of an overflow from the one or more hydrocyclones, and from the further hydrocyclone, is delivered to one or more of the first and second sumps, and to material on or upstream of one or both of the first and second decks (fig. 1 showing flow circuit recycles overflow to first and second sumps upstream).
(re: claims 1-2 and 6)  The claimed method steps are performed in the normal operation of the combined device described below. 

McKeown as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claim 7) a chassis, said first and second grading screens mounted on the chassis;
wherein said first and second screens are located adjacent one another;
(re: claim 11) wherein the first and second conveyors extend transversely from either side of the chassis, between the first and second grading screens;
(re: claim 12) wherein: the second grading screen comprises
a combined grading and dewatering screen having an upstream section inclined downwardly from a first end to second end for grading sand thereon, and a downstream section for dewatering material thereon;
 wherein the upstream section of the second deck is inclined downwardly at a first angle to the horizontal with respect to the normal direction of travel of material on the second deck and the downstream section being arranged substantially 
 wherein when material and water are delivered onto the deck at or adjacent the first end of the upstream section, undersized material passes through the apertures in the upstream section while oversized material is conveyed over the upstream section of the second deck under the action gravity before passing onto the downstream section of the second deck so that oversized particles of the oversized material are dewatered;
(re: claim 20) a feed box extending across the width of the second grading screen for delivering material and water onto the deck of the second grading screen to control the flow of the material onto the second grading screen;
(re: claim 21) wherein each of the first and second grading screens comprises a frame mounted upon the chassis via a resilient mount upon which is mounted a screening surface having a plurality of apertures therein for grading and dewatering aggregate, the frame being provided with a vibration generator for imparting vibration to the frame, and a sump beneath the screening surface for receiving water and undersize material therefrom.
Here, it is noted that McKeown already teaches that a combined grading and dewatering screen with inclined sections is a well-known screen equivalent (fig. 1 near 46 and 58) and that McKeown is merely silent on structural framework between the various system elements.  Convery teaches that it is well-known to mount the various elements of a sand grading system adjacent to one another on a chassis to improve portability and reduce pumping loads (fig. 1, 2, 4 showing chassis 2 and screening elements 10, 30 mounted thereon; para. 38-41 teaching flow circuit between vibrating screening elements that are resiliently mounted) and that a feed box extending across the width of a screening element is a well-known feeding system  (fig. 1, 3 near 4; para. 39).  It would thus .


Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features are unpersuasive in view of the reformulated prior art rejection set forth above.  In particular, Convery expressly teaches that it is well-known to mount elements adjacent one another to improve portability.  Consequently, as the prior art undermines Applicant’s arguments, the claims stand rejected.



Allowable Subject Matter
Claims 3-5, 8-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
---
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
February 1, 2022